IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45746

In the Interest of: DOE CHILDREN,              )
Children Under Eighteen (18) Years of          )
Age.                                           )
IDAHO DEPARTMENT OF HEALTH                     )
AND WELFARE,                                   )   Filed: June 26, 2018
                                               )
       Petitioner-Respondent,                  )   Karel A. Lehrman, Clerk
                                               )
v.                                             )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
JANE DOE (2018-7),                             )   BE CITED AS AUTHORITY
                                               )
       Respondent-Appellant.                   )
                                               )

       Appeal from the Magistrate Division of the District Court of the Third Judicial
       District, State of Idaho, Canyon County. Hon. A. Lynne Krogh, Magistrate.

       Judgment terminating parental rights, affirmed.

       The Law Office of Joshua B. Taylor, PLLC; Joshua B. Taylor, Boise, for
       appellant.

       Hon. Lawrence G. Wasden, Attorney General; Teri A. Whilden, Deputy Attorney
       General, Caldwell, for respondent.
                 ________________________________________________

HUSKEY, Judge
       Jane Doe appeals from the magistrate’s judgment terminating her parental rights. Doe
argues the magistrate erred when it terminated her parental rights. Because substantial and
competent evidence supports the magistrate’s findings that Doe neglected her children and
termination was in the children’s best interests, we affirm the magistrate’s judgment terminating
Doe’s parental rights.
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Doe is the mother of A.G., J.G., and M.G. 1 On May 22, 2016, an officer responded to a
“found child” call and visited Doe’s residence. Due to the condition of the residence and the
lack of parental supervision, the officer declared the children in imminent danger and removed
the children from the home. At the shelter care hearing on May 24, 2016, the magistrate ordered
the children placed into temporary shelter care pending an adjudicatory hearing. The magistrate
held an adjudicatory hearing on June 20, 2016, where the magistrate ordered the children placed
into the custody of the Idaho Department of Health and Welfare (Department).          Doe was
motivated and cooperative for the next several months, resulting in increased visitation time.
The Department eventually asked the court to allow an extended home visit, which the
magistrate approved. However, at the end of September 2016, an officer responded to Doe’s
residence after another “found child” call. Due to Doe’s behavior and the condition of the
residence, the officer declared the children in imminent danger and the Department case manager
terminated the extended home visit.       The children were taken back into custody of the
Department.
       The Department filed a verified petition for termination of the parent-child relationship
on June 22, 2017. On January 18, 2018, the magistrate issued an order terminating the parental
rights of Doe. In its decision, the magistrate entered the following conclusions: (1) Doe
neglected her children, A.G., J.G., and M.G., as defined by Idaho Code § 16-2002(3)(b); and
(2) it was in the best interests of A.G., J.G., and M.G. that the parental rights of Doe be
terminated. On February 12, 2018, the magistrate entered its final judgment to terminate the
parental rights of Doe.
                                                II.
                                  STANDARD OF REVIEW
       A parent has a fundamental liberty interest in maintaining a relationship with his or her
child. Troxel v. Granville, 530 U.S. 57, 65 (2000); Doe v. State, 137 Idaho 758, 760, 53 P.3d
341, 343 (2002). This interest is protected by the Fourteenth Amendment to the United States
Constitution. State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007). Implicit in the
Termination of Parent and Child Relationship Act is the philosophy that, wherever possible,

1
       Jane Doe is also the mother to C.L., who is not at issue in this case.
family life should be strengthened and preserved. I.C. § 16-2001(2). Therefore, the requisites of
due process must be met when terminating the parent-child relationship. State v. Doe, 143 Idaho
383, 386, 146 P.3d 649, 652 (2006). Due process requires that the grounds for terminating a
parent-child relationship be proved by clear and convincing evidence.             Id.   Because a
fundamental liberty interest is at stake, the United States Supreme Court has determined that a
court may terminate a parent-child relationship only if that decision is supported by clear and
convincing evidence. Santosky v. Kramer, 455 U.S. 745, 769 (1982); see also I.C. § 16-2009; In
re Doe, 146 Idaho 759, 761-62, 203 P.3d 689, 691-92 (2009); Doe, 143 Idaho at 386, 146 P.3d at
652.
          On appeal from a decision terminating parental rights, this Court examines whether the
decision is supported by substantial and competent evidence, which means such evidence as a
reasonable mind might accept as adequate to support a conclusion. Doe v. Doe, 148 Idaho 243,
245-46, 220 P.3d 1062, 1064-65 (2009).          The appellate court will indulge all reasonable
inferences in support of the trial court’s judgment when reviewing an order that parental rights
be terminated. Id. The Idaho Supreme Court has also said that the substantial evidence test
requires a greater quantum of evidence in cases where the trial court’s finding must be supported
by clear and convincing evidence than in cases where a mere preponderance is required. Doe v.
Doe, 143 Idaho 343, 346, 144 P.3d 597, 600 (2006). Clear and convincing evidence is generally
understood to be evidence indicating that the thing to be proved is highly probable or reasonably
certain. In re Doe, 143 Idaho 188, 191, 141 P.3d 1057, 1060 (2006). Further, the magistrate’s
decision must be supported by objectively supportable grounds. Doe, 143 Idaho at 346, 144 P.3d
at 600.
          Idaho Code § 16-2005 permits a party to petition the court for termination of the parent-
child relationship when it is in the child’s best interest and any one of the following five factors
exist: (a) abandonment; (b) neglect or abuse; (c) lack of a biological relationship between the
child and a presumptive parent; (d) the parent is unable to discharge parental responsibilities for
a prolonged period that will be injurious to the health, morals, or well-being of the child; or
(e) the parent is incarcerated and will remain incarcerated for a substantial period of time. Each
statutory ground is an independent basis for termination. Doe, 144 Idaho at 842, 172 P.3d at
1117.
                                                III.
                                           ANALYSIS
       Doe argues the magistrate’s decision to terminate her parental rights should be reversed.
First, Doe claims the magistrate and the Department failed to acknowledge how Doe’s
disabilities--which included ADHD, anxiety, and depression--made it impossible to complete a
case plan. Second, Doe asserts the magistrate failed to treat Doe’s participation in a period of
retained jurisdiction as an intensive inpatient treatment program, rather than as a period of
incarceration. Finally, Doe explains she partially complied with the case plan for a period of
time which, she argues, should weigh in her favor.
       Idaho Code § 16-2002(3) defines “neglect” as any conduct included in I.C.
§ 16-1602(31), as well as situations where the parent has failed to comply with the court’s orders
or the case plan in a child protective act case and the Department has had temporary or legal
custody of the child for fifteen of the most recent twenty-two months and reunification has not
been accomplished by the last day of the fifteenth month in which the child has been in the
temporary or legal custody of the Department.          Idaho Code § 16-1602(31)(a) provides, in
pertinent part, that a child is neglected when the child is without proper parental care and control,
or subsistence, medical or other care or control necessary for his or her well-being because of the
conduct or omission of his or her parents, guardian, or other custodian or their neglect or refusal
to provide them.
       The magistrate did not err when it found Doe had neglected her children and, as a result,
it was in the best interests of the children to terminate Doe’s parental rights. The magistrate
explained the children were in the State’s custody for more than eighteen months.               The
magistrate recognized that even when the children returned home briefly for an extended visit,
the children remained in the legal custody of the Department.
       The magistrate also explained Doe failed to comply with the court orders or case plan.
The magistrate stated that Doe failed to maintain a suitable home for six months. The magistrate
explained how Doe did not complete a parenting class and failed to demonstrate an ability to
meet her needs or her children’s needs through employment or community resources.
Furthermore, the magistrate found that Doe did not complete drug treatment or comply with the
probation terms and drug testing. Although Doe showed motivation and progress between May
and September of 2016, the magistrate explained that Doe made no progress on the case plan
since the termination of the extended home visit in September 2016. Thus, since Doe failed to
comply with the case plan and the Department had temporary or legal custody of her children for
more than fifteen of the twenty-two months prior to the State’s termination petition, substantial
evidence supports the magistrate’s finding of neglect.
       Furthermore, the magistrate determined Doe’s mental health issues did not make it
impossible for her to comply with the case plan. On this issue, Doe argues the magistrate failed
to consider Doe’s mental health issues when it terminated Doe’s parental rights. We disagree.
Contrary to Doe’s arguments on appeal, the plain language within the magistrate’s conclusions
of law indicates that the magistrate considered Doe’s mental health before terminating Doe’s
parental rights. The magistrate analyzed the mental health of Doe and expressed concern that the
Department made no referral for a mental health assessment. The magistrate acknowledged that
mental health issues affected Doe’s ability to parent, but found it was difficult to separate mental
health impairment from any adverse effects of substance abuse.            Nonetheless, even after
considering Doe’s mental health, the magistrate found it was not impossible for Doe to comply
with the case plan. The magistrate cited the several months in which Doe attended a parenting
class, engaged in treatment, abstained from drug use, and complied with drug testing as evidence
that compliance with the case plan was not impossible in spite of any mental health issues. Thus,
the magistrate considered Doe’s mental health before determining the case plan was possible and
any failure to comply was a result of Doe’s own conduct.
       Doe also asks this Court to find that the Department ignored Doe’s mental health issues
and abandoned efforts to reunify Doe with her children. However, as we have previously held,
an allegation of lack of reasonable efforts by the Department is not an appropriate issue for a
termination trial and must instead be raised during the child protection proceedings. See In re
Doe, 156 Idaho 682, 688 n.3, 330 P.3d 1040, 1046 n.3 (2014).
       Doe asks this Court to look beyond incarceration and consider the rider program as an
intensive inpatient treatment program. We are not persuaded by this argument on appeal. Doe
provided no evidence to the magistrate that a retained jurisdiction program is the equivalent of an
intensive inpatient treatment program. At most, we are directed to the hearing in which Doe
equated her rider program to an intensive inpatient program. During the hearing, Doe testified
about the treatment she received during the retained jurisdiction, but there was no testimony
comparing the goals, methodology, or treatment regimens of a retained jurisdiction program and
a substance abuse inpatient treatment program. Without more, we cannot determine if and to
what extent Doe’s retained jurisdiction program was the same as an intensive inpatient treatment
program.
        Doe also asserts the magistrate erred when it determined that termination was in the best
interests of the children. Once a statutory ground for termination has been established, the trial
court must next determine whether it is in the best interests of the child to terminate the
parent-child relationship. In re Aragon, 120 Idaho 606, 611, 818 P.2d 310, 315 (1991). When
determining whether termination is in the child’s best interests, the trial court may consider the
parent’s history with substance abuse, the stability and permanency of the home, the
unemployment of the parent, the financial contribution of the parent to the child’s care after the
child is placed in protective custody, the improvement of the child while in foster care, the
parent’s efforts to improve his or her situation, and the parent’s continuing problems with the
law. In re Doe, 159 Idaho 192, 198, 358 P.3d 77, 83 (2015); In re Doe, 156 Idaho 103, 111, 320
P.3d 1262, 1270 (2014). A finding that it is in the best interests of the child to terminate parental
rights must still be made upon objective grounds. In re Doe, 152 Idaho 953, 956-57, 277 P.3d
400, 403-04 (Ct. App. 2012).
       Doe claims that although she performed poorly for some of the child protection case, she
performed well overall, and thus, there was not substantial and competent evidence that
termination was in the best interests of the children. For instance, Doe explains there was no
evidence of drug use in front of the children, parts of the home were in good order, and the
children were doing well in school. Even if all this is true, the magistrate did not err in
terminating parental rights. While Doe may not have used drugs in front of her children, she
continued to use controlled substances throughout the child protection case. Additionally, she
was unable to maintain a safe home environment for her children and only attended six of
twenty-two scheduled visits with the children in 2017. In sum, Doe did not complete her case
plan and did very little during the first fifteen months of the child protection proceeding. In
addition, Doe incurred new criminal charges.
       In its conclusions of law, the magistrate analyzed the behavior of Doe and the situation of
her children. The magistrate, for example, acknowledged the positive developments during the
several months Doe complied with the case plan, but nonetheless determined there was clear and
convincing evidence of neglect. We conclude there was no error in the magistrate’s decision to
terminate Doe’s parental rights and that termination was in the children’s best interests.
                                                IV.
                                         CONCLUSION
       Because substantial and competent evidence supports the magistrate’s findings that Doe
neglected her children and termination was in the children’s best interests, we affirm the
magistrate’s judgment terminating Doe’s parental rights.
       Judge GUTIERREZ and Judge LORELLO CONCUR.